I do not think the case comes within the rule cited by the counsel for the plaintiff in error, either as to pleading or proof. The clause contained in the section defining the offence of bigamy, is rather in the nature of a proviso than an exception. The statute does not make the condition or the character of either party to the first or second marriage a part of the offence. It makes every second marriage, during the life of the first or second wife, a crime, but provides that the statute shall not apply to certain cases enumerated in another section, and which are cases of desertion, divorce or discharge from the marriage relation by a sentence to perpetual imprisonment. The averment and the proof to justify a second marriage in any such case are to come from the defendant. Hawkins' Criminal Law (b. 2, ch. 25, § 113) gives the rule that there is no need to allege, in an indictment, that the defendant is not within the benefit of the provisos of a statute, whereon it is founded, and this even as to those statutes which in their purview expressly take notice of the provisos, as by saying none shall do the thing prohibited, otherwise than in such special cases, c., as are expressed in the act. So Chitty's Criminal Law (283), says it is not necessary to allege that the defendant is not within the benefit of the provisos of the statute, though the purview should expressly notice them, as by saying that none shall do the act prohibited, except in the cases thereinafter excepted. This rule is precisely *Page 336 
applicable to this statute, and so are the cases. Southwell'sCase (Popham, 93), which both these authors cite, sustains their views. It was an indictment against a Jesuit for coming or remaining within the realm more than forty days after the end of the session of Parliament. The statute (27 Eliz.) upon which the indictment was founded forbade Jesuits coming or remaining after the specified time, otherwise than in such special cases, and upon such special occasions, and for such time only, which are expressed in the act. The report states that after deliberation taken, and consideration and conference among themselves had, by the judges, they all resolved that "the better course was to omit this in the indictment, notwithstanding it be comprised in the body of the act, in the same manner as if it had been only in a proviso; in which case it is for the prisoner to help himself, as in cases of such a proviso, if he can do it; for the words, `other than,' c., are but as referring to the provision subsequent in the statute, in which case this matter shall be used but as the proviso itself shall be; and according to this it hath been commonly put in practice by all the justices, in all places, after the statute, until now." I am not inclined, at this day, to adopt any stricter rule of criminal pleadings than the judges of the time of Queen Elizabeth. The judgment upon this conviction should be affirmed.
DAVIES, WRIGHT, SELDEN and MARVIN, Js., agreed with EMOTT, J., that, independently of our Revised Statutes, the indictment was good at common law.
Judgment affirmed.